Per Curiam.

The plaintiff cannot recover finder the demise from Bonnel; for the defendant having his release, he is estopped from claiming any title. .(10 Johns. Rep. 166. 9 Johns. Rep. 55.) Can Goody cor recover, '1st, in consequence of the lease from Bonnel to the defendant, on the 13th oí September, 1808 ; and,, 2d, on the ground of a deed from Bonnel, the patentee,... prior, to the, defendant’s' deed? The defendant’s "lease from Bonnel ’does not luvnisli to Goodyear a right to recover., Parol evidence cannot-bé admittéd ;-to Show that .a lease, reserving a-rent to Bonnel^. and .which purports to be ", for his sole use,- was meant, and. -intended to be, for the benefit of another" person-, This is• explaining away a deed, "and contradicting it, in' the most essential manner, contrary to every principle of law. If this be so, then the' powers of attorney, whether'well ¡proved or not,- become ' immaterial. This leads to the second .ground t The evidence "of adverse possession, «'when Bonnel conveyed to' Goodyear, h as strong' in‘this .case" as in. ,the ease of Jackson v. Wheeler, (10 Johns. Rep. 164.,) where'we held, that this very deed was inoperative. The only difference is this : •in that case, Thornh&á' conveyed' to Edward Wheeler hy -deed'; here, ..his ;power - to Gjover, 'which was on record,'.'recited his seisin,-in fee, and he covenanted to convey by warranty deed, 'arid, had -been -paid the consideration- jnoney, ' The •defend'ant’fi *491possession is not the less adverse from his not having a deed in his pocket; he was entitled to a deed, and held adversely to every one.
Judgment for the defendant. (a)

 Vide, Jackson, ex dem. Bonnel, v. Sharp, (9 Johns. Rep. 163.) and Jackson, ex dem. Bonnel, v. Wheeler, (10 Johns. Rep. 164.) S. C.